     Case 3:17-cv-02240-WQH-AHG Document 46 Filed 03/04/20 PageID.250 Page 1 of 2



      DANTE T. PRIDE (SBN: 262362)
 1    The Pride Law Firm
      dpride@pridelawfirm.com
 2    2831 Camino Del Rio S., Ste. 104
      San Diego, CA 92108
 3    Telephone: 619-516-8166
      Fax: 619-785-3414
 4
      Attorney for KYLE MIHOLICH
 5

 6

 7
                          UNITED STATES DISTRICT COURT
 8
                       SOUTHERN DISTRICT OF CALIFORNIA
 9

10    KYLE MIHOLICH,                      )   Civil Case No. 3:17cv02240 WQH JMA
      Individually and on Behalf          )   __
11                                        )   REQUEST FOR DISMISSAL OF
      Of All Others Similarly Situated,   )   ENTIRE CASE WITH PREJUDICE
12                                        )
                  Plaintiffs,             )
13                                        )
            vs.                           )
14                                        )
      iConcept MD Contact Solutions,      )
15                                        )
      Inc., DOES 1-10, ABC                )
16    CORPORATIONS 1-10                   )
                                          )
17                                        )
                  Defendants.
                                          )
18                                        )
19

20

21

22

23

24

25


                                          1
     Case 3:17-cv-02240-WQH-AHG Document 46 Filed 03/04/20 PageID.251 Page 2 of 2



            PLEASE TAKE NOTICE THAT Plaintiff, KYLE MICHOLICH
 1

 2    (“Plaintiff”), by and through his undersigned counsel, hereby requests that the
 3
      entire action be dismissed with prejudice pursuant to Fed. R. Civ. P. Rule
 4
      41(a)(1)(A).
 5

 6     Dated: March 4, 2020                        THE PRIDE LAW FIRM

 7

 8

 9                                                 By: /s/ Dante T. Pride
                                                      DANTE T. PRIDE (SBN: 262362)
10                                                    Attorney for Plaintiff
11                                                    KYLE MIHOLICH

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                                               2
